DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 12, 13, 15-18, 31, 32, 34 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 4,207,897) in view of Onik (US 6,379,348).
Regarding claim 1 and 13, Lloyd discloses a cryo-stimulation treatment device, comprising: a needle (fig.2; cryosurgical probe 11) having a proximal end (proximal end cryosurgical probe 11) and a distal end (distal end cryosurgical probe 11) and a length therebetween (length between the proximal end and distal end of the cryosurgical probe 11), the needle configured to produce a cold zone (fig.2, tip 20) for focused cold therapy (col.2, line 20-44), the needle having an uninsulated cooling center along the length of the needle that is associated with a center of the cold zone produced by the needle; an electrically insulated coating (fig.2; layer 22, see also col.2, 28-31) disposed about the length of the needle (fig.2); wherein the needle is electrically conductive (col.2, line 28 and 29) and wherein the proximal end of the needle is configured to couple with an electrical nerve stimulation generator (fig.1; unit 14, see also col.2, line 45-54) that generates an electrical field about the distal end of the needle for electrically stimulating and locating a target nerve (col.3, line 31-46); and wherein 
However, Lloyd does not disclose wherein the electrically insulated coating is disposed along a proximal portion and a distal portion of the needle, and wherein the uninsulated cooling center is disposed between the proximal portion and the distal portion. 
Onik teaches a combined electrosurgical-cryosurgical instrument (fig.1-fig.5, instrument 10, see mainly col.8, line 3-38) for tissue ablation comprising a shaft (shaft 30) having a proximal end (proximal end of shaft 30) and a distal end (distal end of shaft 30), the distal end being electrically and thermally conductive; a radiofrequency insulation sheath surrounding the outer surface of the shaft (radiofrequency insulation sheath 20), defining a radiofrequency-insulated portion of the shaft  and a radiofrequency-noninsulated portion of the shaft (fig.1-5); a cryo-insulation sheath (cryo-insulation sheath 50) surrounding a surface of the shaft, defining a cryo-insulated portion of the shaft and a cryo-noninsulated portion of the shaft (fig.1-5) a radiofrequency power source connected to the shaft, wherein the power source provides electrical energy to the distal end of the shaft; a cryogen supply tube within the shaft, the cryogen supply tube extending from the proximal end of the shaft to the distal end of the shaft, wherein the cryogen supply tube has an open end portion at the distal end of the shaft; and a cryogen supply source connected to the proximal end of the cryogen supply tube. Onik teaches different configurations for the location of cooling zone including the cooling zone being located at the distal end (fig.1-4; segment 40') and cooling zone being located in between the proximal end of shaft 30 and distal end of shaft 30 (fig.5; 
Regarding claim 2, Lloyd in view Onik teaches the treatment device of claim 1, wherein the electrical nerve stimulation generator couples with an uninsulated portion of the proximal end of the needle (fig.2, see also col.2, 28-54 of Lloyd).
Regarding claim 4, 17 and 18, Lloyd in view Onik teaches the treatment device of claim 31, further comprising a handle (fig.1; handle 18) defined by a housing (the proximal end of probe 11), and wherein the housing incorporates an electrical port or adapter (the port that connects lead 13 and the proximal end of probe 11) that electrically couples with an uninsulated portion of the proximal end of the needle, the electrical port configured to receive an input associated with the electrical nerve stimulation generator to electrically couple the electrical nerve stimulation generator and the needle (col.2, 28-54 of Lloyd).
Regarding claim 6, Lloyd in view Onik teaches the treatment device of claim 1, wherein the electrically insulated coating comprises a fluoropolymer coating (col.2, line 28-31 of Lloyd).
Regarding claim 12, 15 and 31, Lloyd in view Onik teaches a cooling treatment device (fig1; cryosurgical probe 11), comprising: a first needle (fig.1; hollow stem 19) having a proximal end (proximal end of hollow stem 19) and a distal end (distal end of hollow stem 19 including one of ) and a length therebetween (length therebetween); a second conducting (fig.1; electrode 16) having a proximal end 
Regarding claim 16, Lloyd in view Onik teaches the treatment device of claim 13, wherein the one or more treatment needles are also stimulation needles constructed of electrically conductive material and being configured to couple with an electrical nerve stimulation generator (fig.1 unit 14 of Lloyd) to produce an electrical field for stimulating the target nerve (col.3, line 31-46 of Lloyd).
Regarding claim 32, Lloyd in view Onik teaches the cooling center of the cold zone is coincident with the electrical field (col.3, line 31-46 of Lloyd).
Regarding claim 34, Lloyd in view Onik teaches the treatment device of claim 31, further comprising a handle (fig.1; handle 18 of Lloyd) defined by a housing (the proximal end of probe 11), and wherein the housing incorporates an electrical port (the port that connects lead 13 and the proximal end of probe 11) that electrically couples with an uninsulated portion of the proximal end of the needle, the electrical port configured to receive an input associated with the electrical nerve stimulation generator to electrically couple the electrical nerve stimulation generator and the needle (col.2, 28-54 of Lloyd).
Regarding claim 39-41, Lloyd in view Onik teaches wherein the electrically insulated coating is disposed circumferentially around the needle (layer 22 is disposed circumferentially around stem 19 which is distal part of probe 11 of Lloyd). 

Claim 3 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 4,207,897) in view of Onik (US 6,379,348) in further view of Herzon (US 6,312,392).
Regarding claim 3 and 33, Lloyd in view Onik teaches a handle (fig.1; handle 18 of Lloyd) defined by a housing (the proximal end of probe 11 of Lloyd). However, Lloyd in view Onik does not teach wherein the housing houses the electrical nerve stimulation generator.
Herzon teaches a handheld nerve locator and evaluator device (fig.2) comprising a housing 12 and the housing houses the electrical nerve stimulation generator (fig.2; power supply 14). Therefore, it would have been obvious to one of ordinary skill in the .
Claim 5, 8, 11, 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 4,207,897) in view of Onik (US 6,379,348) in further view of Karnik et al. (US 2014/0343543).
Regarding claim 5, 19 and 35, Lloyd in view Onik teaches needle assembly comprises an electrical port that electrically couples with an uninsulated portion of the proximal end of the needle, the electrical port configured to receive an input associated with the electrical nerve stimulation generator to electrically couple the electrical nerve stimulation generator and the needle (fig.2, see also col.2, 28-54 of Lloyd). However, Lloyd in view Onik does not teach the needle being part of a replaceable needle assembly configured for releaseable attachment to a handpiece. 
Karnik teaches the needle assembly is configured for releaseable attachment to a handpiece (fig.3C), and wherein the replaceable needle assembly comprises an electrical port that electrically couples with an uninsulated portion of the one or more stimulating needles. (fig.3D, see also [0110], and [0112]), the electrical port configured to receive an input associated with the electrical nerve stimulation generator to electrically couple the electrical nerve stimulation generator and the needle [0197]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Lloyd in view Onik with releaseable attachment to handpiece as taught by Karnik for the purpose of easily replacement of needle assembly when needed.
Regarding claim 8 and 11, Lloyd in view Onik does not teach wherein the electrically insulated coating comprises a polyimide coating and a ceramic coating.  
	Karnik teaches the needle teaches that comprises insulated coating comprises a polyimide coating [0111] and a ceramic coating [0106]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have any material including polyimide and a ceramic coating since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 4,207,897) in view of Onik (US 6,379,348) in further view Yamanishi et al. (US 2015/0011930).
Regarding claim 7, 9 and 10, Lloyd in view Onik does not teach wherein the electrically insulated coating comprises a silicone rubber, a parylene and epoxy coating.
Yamanishi teaches having selection of insulating material not limited but including silicone rubber, epoxy coating [0093]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have any material including fluoropolymer coating, a silicone rubber coating; a parylene coating; an epoxy coating since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 4,207,897) in view of Onik (US 6,379,348) in further view of Brown et al. (US 2015/0112405).
Regarding claim 14, Lloyd in view Onik teaches wherein the one or more stimulation needles. Lloyd in view Onik does not teach wherein the one or more stimulation needles comprises a center needle and wherein the one or more treatment needles comprises at least two needles that are adjacent the center needle and on opposite sides of the center needle. 
 Brown teaches a stimulation device comprising needle electrode array 30 comprising a center needle (fig.2 or 4, center therapy electrode 36) and wherein the one or more treatment needles comprises at least two needles that are adjacent the center needle and on opposite sides of the center needle (fig.2 and 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed modify the device of Lloyd in view Onik with more stimulation needles (array) as taught by Brown for the purpose of treating more areas. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794